,               FILED IN                                                                              PD-0330-15
                                                                                    COURT OF CRIMINAL APPEALS
    COURT OF CRIMINAL APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                    Transmitted 7/8/2015 11:08:03 PM
            July 9, 2015                                                               Accepted 7/9/2015 5:01:42 PM
                                                                                                     ABEL ACOSTA
                                                                                                             CLERK
       ABELACOSTA. CLERK
                                                  PD-0330-15


                           COURT OF CRIMINAL APPEALS OF TEXAS


           JAY SANDON COOPER


           v.
                                                                                              rA- ^
           STATE OF TEXAS


                MOTION TO EXTEND TIME TO FILE MOTION FOR REHEARING


                   NOW COMES JAY SANDON COOPER, and makes this first motion to

           extend the time to file a motion for rehearing. In support thereof, Mr. Cooper

           shows:



           1.      This Court refused Defendant's Petition for Discretionary Review on June

           24, 2015. Fifteen days thereafter would be July 9, 2015, on which date Defendant

           expects that his Motion for Rehearing or this Motion to Extend Time should be

           due.


           2.      Defendant seeks an extension of thirty (30) days, to August 8, 2015.

           3.      Defendant was released from the Collin County Jail on June 30, 2015, and

           did not learn of this Court's refusal of his PDR until a date thereafter. During his

           incarceration of 14 days, Defendant was unable to stay abreast of recent court

           rulings that might impact this case.          As well, because of his confinement,

           Defendant was unable to stay current on this and other cases, and needs some

           additional time to do justice with this and other pending cases.

           Defendant's Motion to Extend Time to File Motion for Rehearing: Page 1
4.    Because Defendant was arrested not for DWI, but for refusing to participate

in roadside field sobriety tests that are not required by law, Defendant anticipates

briefing this Court on an extension of the landmark case: Miranda v. Arizona. 384
U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 ... (1966).

5.    There have been no previous extensions sought or granted to file

Defendant's Motion for Rehearing in this case.

PRAYER


6.    Defendant requests that this Court grant an extension of thirty (30) days to

August 8, 2015, for Defendant to file his Motion for Rehearing.

July 8, 2015.

Respectfully submitted,


/s/ Jay Sandon Cooper
Jay Sandon Cooper
1520 JanwoodDr.
Piano, Texas 75075
(972)358-8999
NO FAX
JaySandonCooper@gmail.com
DEFENDANT

                        CERTIFICATE OF CONFERENCE
      Defendant spoke with Assistant District Attorney Karla Hackett on July 8,

2015, and the State expressed no position with regard to the relief requested in the

foregoing motion.



Defendant's Motion to Extend Time to File Motion for Rehearing: Page 2
                           CERTIFICATE OF SERVICE
      A true and correct copy of the foregoing and attached documents were

electronically served to the following recipients, if that option was available

through the electronic filing manager, and if not, it was mailed on July 8, 2015:

Karla R. Hackett
Assistant District Attorney
Grayson County, Texas
200 S. Crockett, Suite 116A
Sherman, Texas 75090



and


Lisa C. McMinn
State Prosecuting Attorney
P.O. Box 13046
Austin, Texas 78711-3046

/s/ Jay Sandon Cooper
Jay Sandon Cooper




Defendant's Motion to Extend Time to File Motion for Rehearing: Page 3